PER CURIAM
Petitioner seeks review of an order of the Employment Appeals Board. Employer was not served with a copy of the petition for review and asserts that, as a consequence, we lack jurisdiction. ORS 183.482(2) provides:
“Copies of the petition shall be served * * * upon the agency, and all other parties of record in the agency proceeding.”
Whether the service requirement of ORS 183.482(2) is jurisdictional has never been decided. We hold that it is mandatory, but not jurisdictional. ORS 183.482(1) sets forth the jurisdictional requirements for review of a contested case. Failure to meet a requirement of ORS 183.482(2) may nonetheless result in dismissal of the petition. ORAP 12.05(2). Here, we decline to exercise our discretion to dismiss the petition. Employer does not contend that it was in any way prejudiced by petitioner’s failure to serve it with the petition.
We have fully reviewed petitioner’s arguments. They lack merit and do not require discussion.
Affirmed.